UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6760


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KASEEM GEONTI STERLING,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (3:94-cr-00231-JAB-3)


Submitted:   September 29, 2011           Decided:   October 5, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kaseem Geonti Sterling, Appellant Pro Se.      Robert Michael
Hamilton, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kaseem    Geonti      Sterling    appeals    the       district      court’s

order denying his motion to reduce his sentence pursuant to 18

U.S.C. § 3582(c)(2) (2006).             We have reviewed the record and

find   no   reversible      error.      Accordingly,          we    affirm    for    the

reasons     stated   by     the    district    court.          United      States     v.

Sterling, No. 3:94-cr-00231-JAB-3 (M.D.N.C. June 2, 2011).                           We

dispense     with    oral    argument    because        the        facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                        2